***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  U.S. BANK NATIONAL ASSOCIATION, TRUSTEE
           v. JOHN DOE NO. 1 ET AL.
                  (AC 43466)
                       Alvord, Elgo and Cradle, Js.

                                  Syllabus

The plaintiff bank sought, by way of summary process, to regain possession
   of certain premises from the defendants. Following the judgment of
   possession rendered for the plaintiff by the trial court, defendants B
   and F appealed, claiming that the court lacked subject matter jurisdiction
   over the summary process action because a final judgment had not been
   rendered in the foreclosure action that had resulted in the plaintiff
   obtaining title to the property. Thereafter, the plaintiff returned the
   summary process execution of possession to the court and indicated
   that the defendants were dispossessed of the property. Held that this
   court lacked subject matter jurisdiction over the appeal, as B and F
   were no longer in possession of the property.
    Submitted on briefs February 9—officially released March 9, 2021

                            Procedural History

   Summary process action brought to the Superior
Court in the judicial district of Fairfield, Housing Ses-
sion at Bridgeport, where the defendants were
defaulted for failure to appear; thereafter the court,
Spader, J., denied the defendants’ motion to dismiss
and rendered judgment of possession for the plaintiff,
from which the defendants Benjamin Bey and Fabiola
Is Ra El Bey appealed to this court. Appeal dismissed.
   Fabiola Is Ra El Bay, self-represented, filed a brief for
the appellants (defendants Benjamin Bey and Fabiola
Is Ra El Bey).
  Joseph J. Cherico, filed a brief for the appellee
(plaintiff).
                                  Opinion

   PER CURIAM. In this summary process action, the
self-represented defendants, John Doe No. 8, also
known as Benjamin Bey, and Jane Doe No. 10, also
known as Fabiola Is Ra El Bey,1 appeal from the judg-
ment of possession rendered in favor of the plaintiff,
U.S. Bank National Association, as Trustee, successor
to Bank of America National Association, as successor
by merger to LaSalle Bank National Association, as
trustee for the RAMP SERIES 2007-RS I Trust. On
appeal, the defendants claim that the trial court lacked
subject matter jurisdiction over this action because a
final judgment had not been rendered in the foreclosure
action that had resulted in the plaintiff obtaining title
to the property. We conclude that this appeal is moot.
    On February 5, 2021, the plaintiff returned the sum-
mary process execution for possession to the trial court
and indicated that the tenants were dispossessed of the
property. Because the record reveals that the defen-
dants are no longer in possession of the property, this
appeal is moot. See Renaissance Management Co. v.
Barnes, 175 Conn. App. 681, 686, 168 A.3d 530 (2017)
(‘‘[t]his court has consistently held that an appeal from
a summary process judgment becomes moot [when]
. . . the defendant is no longer in possession of the
premises’’ (internal quotation marks omitted)). There-
fore, this court lacks subject matter jurisdiction over
this appeal.
     The appeal is dismissed.
 1
     The remaining eighteen defendants are not participating in this appeal.